Citation Nr: 1821291	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.

This issue was previously denied in a May 2010 rating decision.  In November 2013, the RO again denied the claim on the basis of no new and material evidence having been submitted.  In January 2014, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in June 2014.  The Veteran filed a Substantive Appeal, VA Form 9, in July 2014.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in January 2018.  A copy of the transcript has been associated with the claims file and has been reviewed accordingly.  

Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of the paper files.


FINDINGS OF FACT

1. In an unappealed decision, dated May 2010, the RO denied the claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post right eye intraocular lens implantation.  The Veteran did not appeal that decision, nor did he submit any additional evidence or intent to appeal the May 2010 rating decision within a year of notification.  Thus, the May 2010 rating decision is final.

2. The evidence received since the RO's May 2010 decision which denied service connection for entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post right eye intraocular lens implantation, does not bear directly and substantially upon the specific matter under consideration, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's May 2010 decision, which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post right eye intraocular lens implantation; the claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post right eye intraocular lens implantation is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2013 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained relevant records pertinent to the matter herein and afforded the Veteran the opportunity to give testimony before the Board.  The pertinent evidence associated with the claim consists of service treatment records, VA treatment records, reports of VA examinations, and lay statements from the Veteran and his friend.  Here, it appears that VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

The Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals, status post right eye intraocular lens implantation was previously denied, and the Veteran seeks to reopen a claim for right eye blindness.  The Board notes that the Veteran's claim for right eye blindness and status post right eye intraocular lens implantation are both based on the Veteran's right eye condition as a result of a VA surgical procedure in October 2008, and are considered to be the same claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  See 38 U.S.C. §§7104(b), 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented and secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Analysis

The Veteran initially filed a claim for entitlement to compensation under 38 U.S.C. § 1151 for residuals from complications from right eye intraocular lens implantation in February 2010.  The evidence at the time of the adjudication of the Veteran's claim in a May 2010 rating decision consisted of the Veteran's statements, to include allegations that a complication of a cataract extraction and lens implantation resulted in the Veteran's extremely reduced right eye vision and VA medical records reflecting the Veteran's multiple operations to include operation reports and notations regarding signed informed consents and discussion of the risks of such procedures.  The May 2010 rating decision denied the claim on the basis that the Veteran had reviewed the informed consent authorizations and the known risks and benefits of surgery, and the complications that he experiences with regard to the right eye were reasonably foreseeable expectations of the cataract surgery in October 2008.  The RO found that the evidence failed to establish that VA medical or educational services were the proximate cause of an additional disability.  The Veteran was notified of the decision on May 17, 2010.  He had until May 17, 2011 to submit additional evidence or an intention to appeal.  

The Veteran filed a service connection claim for right eye intraocular lens implantation residual damage in November 2011, which the RO denied in an August 2010 decision on the basis that the condition neither occurred in nor was caused by service.

The Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 was readjudicated in a November 2013 rating decision, which continued the previous denial.  The evidence at the time of the adjudication of the Veteran's claim in the November 2013 rating decision consisted of the Veteran's statements, buddy statements, a VA doctor's statement, and additional VA medical records reflecting an additional eye operation.

The buddy statements mentioned above were submitted by the Veteran's friend in November 2011 and June 2013.  These statements note that the friend drove the Veteran to and from the VA hospital for his operations in October 2008.  The friend stated that he waited longer than anticipated for the Veteran's surgeries and that the Veteran has had multiple subsequent procedures as a result of the first procedure.

The Veteran submitted a statement from a VA doctor in April 2012.  The VA doctor noted evidence of the Veteran's partial blindness in his VA chart, but said that he does not have information as to whether or not this was present while on active duty.

VA treatment records show that the Veteran had an operation in December 2012 for dermatochalasia bilateral upper eyelids, and brow ptosis.  The risks, benefits, and alternatives to surgery were discussed with the Veteran, and he wished to proceed.  The informed consent was signed and placed in the Veteran's chart.

The Veteran submitted a written statement in June 2013 noting that his operation for cataract removal and lens insertion in his right eye in October 2008 was supposed to be a simple operation to last only 20 minutes.  He stated that he was under local anesthesia and could hear everything during the procedure.  He added that the room became really quiet in the middle of the operation.  He stated that after the first procedure, he had to come back the next day to finish the operation, but he was not provided any other details.  The Veteran noted that he has had numerous operations to make his right eye normal again.  He also noted that he has been told by a doctor that his very simple cataract removal operation made a mess in his right eye.

The above mentioned statements and VA medical records are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the May 2010 rating decision, namely that the Veteran has undergone multiple procedures for his right eye subsequent to the initial cataract removal and lens implantation surgery in October 2008.  The VA doctor's statement from April 2012 merely recognized the Veteran's condition, but did not provide any additional relevant information for the Veteran's claim.  Although the Veteran submitted statements from his friend that drove him to the surgery, the allegation that the procedure took longer than it should have does not raise a reasonable possibility of substantiating the claim and thus, is not material.  Also, even though the Veteran submitted a statement in June 2013 noting that a doctor told him that a mess was made of his right eye, he did not submit any supporting medical documentation.  In the absence of such supporting evidence, the Veteran's lay statements do not raise to the level of materiality in this case.

As discussed above, this case was previously denied by the RO in May 2010 because the Veteran reviewed the informed consents and known risks and benefits prior to his October 2008 surgery, and the complications that he has experienced were reasonably foreseeable.  As none of the new evidence has shown that the Veteran's partial right eye blindness was not a reasonably foreseeable expectation of the cataract surgery, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material.

Consequently, the Board finds that new and material evidence has not been received since the May 2010 final rating decision and reopening the claim for entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, is not reopened.


ORDER

New and material evidence having not been received, the previously denied claim for entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, is not reopened.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


